

115 S1962 IS: Community Bank Access to Capital Act of 2017
U.S. Senate
2017-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1962IN THE SENATE OF THE UNITED STATESOctober 16, 2017Mr. Rounds (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide relief to community banks, to promote access to capital for community banks, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Community Bank Access to Capital Act of 2017. 2.Basel III exemption for community banks (a)DefinitionsIn this section—
 (1)the term community bank means— (A)an insured depository institution; and
 (B)a depository institution holding company with consolidated assets of not greater than $50,000,000,000;
 (2)the term insured depository institution has the meaning given the term in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)); and
 (3)the term depository institution holding company means a bank holding company or savings and loan holding company (as those terms are defined under section 3(w) of the Federal Deposit Insurance Act (12 U.S.C. 1813(w))).
 (b)Promulgation of regulationsNot later than 90 days after the date of enactment of this Act, the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, and the Federal Deposit Insurance Corporation shall each promulgate a regulation exempting community banks from any regulation issued to implement Basel III: A global regulatory framework for more resilient banks and banking systems, as issued by the Basel Committee on Banking Supervision on December 16, 2010, and revised on June 1, 2011.
 (c)Capital requirements adjustmentThe Comptroller of the Currency, the Board of Governors of the Federal Reserve System, and the Federal Deposit Insurance Corporation shall make the revisions to capital requirements as the Comptroller, the Board, and the Corporation, respectively, determine are necessary or appropriate in light of the regulations required under subsection (b).
 3.Internal control attestation requirement exemptionsSection 404(c) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262(c)) is amended— (1)by striking that is neither and inserting the following:
				
 that—(1)is neither; (2)by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (2)is an insured depository institution or a depository institution holding company (as those terms are defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)), with consolidated assets of not greater than $1,000,000,000..
 4.Regulation D changesNot later than 90 days after the date of enactment of this Act, the Securities and Exchange Commission shall—
 (1)amend section 230.501(a) of title 17, Code of Federal Regulations, so that, for purposes of calculating net worth under paragraph (a)(5) of that section, the primary residence of a person shall be included as an asset; and
 (2)revise section 230.506(b)(2)(i) of title 17, Code of Federal Regulations, to change the limitation on the number of purchasers contained in the section from 35 to 70.
			5.Changes required to small bank holding company policy statement on assessment of financial and
			 managerial factors
 (a)DefinitionsIn this section— (1)the term bank holding company has the meaning given the term in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841);
 (2)the term Board means the Board of Governors of the Federal Reserve System; and (3)the term savings and loan holding company has the meaning given the term in section 10(a) of the Home Owners' Loan Act (12 U.S.C. 1467a(a)).
 (b)RevisionNot later than 180 days after the date of enactment of this Act, the Board shall revise appendix C of part 225 of title 12, Code of Federal Regulations (commonly known as the Small Bank Holding Company and Savings and Loan Holding Company Policy Statement), to raise the consolidated asset threshold under that appendix from $1,000,000,000 (as adjusted by Public Law 113–250 (12 U.S.C. 5371 note)) to $5,000,000,000 for a bank holding company or savings and loan holding company that—
 (1)is not engaged in significant nonbanking activities either directly or through a nonbank subsidiary;
 (2)does not conduct significant off-balance sheet activities (including securitization and asset management or administration) either directly or through a nonbank subsidiary; and
 (3)does not have a material amount of debt or equity securities outstanding (other than trust preferred securities) that are registered with the Securities and Exchange Commission.
 (c)ExclusionsThe Board may exclude any bank holding company or savings and loan holding company, regardless of asset size, from the revision under subsection (b) if the Board determines that such action is warranted for supervisory purposes.
 (d)Conforming amendmentSection 171(b)(5) of the Financial Stability Act of 2010 (12 U.S.C. 5371(b)(5)) is amended by striking subparagraph (C) and inserting the following:
				
 (C)any bank holding company or savings and loan holding company that is subject to the application of appendix C of part 225 of title 12, Code of Federal Regulations (commonly known as the Small Bank Holding Company and Savings and Loan Holding Company Policy Statement)..